Case 1:19-cr-00110-MAC-ZJH Document 42 Filed 09/14/20 Page 1 of 3 PageID #: 117




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
                                                  § CASE NUMBER 1:19-CR-00110-MAC
 v.                                               §
                                                  §
                                                  §
 BRUCE EDWARD WILLIAMS                            §
                                                  §

                       REPORT AND RECOMMENDATION ON
                 THE DEFENDANT’S COMPETENCY TO STAND TRIAL

        Pursuant to 28 U.S.C. § 636(b) and the Local Rules for the United States District Court

 for the Eastern District of Texas, this criminal proceeding is before the undersigned United

 States magistrate judge.

        On August 2, 2019, the Defendant filed a motion seeking a psychiatric or psychological

 exam to determine if the Defendant was suffering from a mental disease or defect rendering him

 mentally incompetent to the extent he is unable to understand the nature and consequences of the

 proceedings against him or to assist properly in his defense, and the court granted that motion on

 that same date. (Doc. No. 16, 18.) The Defendant was subsequently evaluated by Dr. Samantha

 Shelton, Licensed Psychologist at the Federal Correctional Institution in Los Angeles, CA and

 found competent.

        Dr. Shelton’s psychiatric report concludes that the Defendant “appears competent to

 understand the nature and consequences of the court proceedings against him, and to properly

 assist counsel in his defense.” (Doc. No. 35.)

        A competency hearing was conducted on September 9, 2020.              At the hearing, the

 Defendant appeared in court with his counsel, Gary Bonneaux. Mr. Bonneaux did not present

                                                  1
Case 1:19-cr-00110-MAC-ZJH Document 42 Filed 09/14/20 Page 2 of 3 PageID #: 118




 any objections to Dr. Shelton’s opinion on competency.            Neither party objected to the

 admissibility of the psychological report detailing the results and findings, therefore, the court

 admitted it into evidence under seal.

        The undersigned concludes that the Defendant is able to understand the nature and

 consequences of the proceedings against him and to assist properly in his defense.             The

 Defendant has a rational and factual understanding of the proceeding against him, and has

 sufficient present ability to consult with his attorney with a reasonable degree of rational

 understanding. 18 U.S.C. § 4241(d); see also Dusky v. United States, 362 U.S. 402 (1960)

                                     RECOMMENDATION

        The court should find the Defendant competent to stand trial because he understands the

 nature and consequences of the proceeding against him and is able to assist in his defense. See

 18 U.S.C. § 4241. It is further recommended that the speedy trial time be excluded from August

 2, 2019 (the date the Defendant filed an Unopposed Motion for Psychiatric Exam), until the date

 on which the District Judge signs the order adopting this report and recommendation.

                                          OBJECTIONS

        Pursuant to 28 U.S.C. § 636(b)(1)(c), each party to this action has the right to file

 objections to this report and recommendation. Objections to this report must: (1) be in writing,

 (2) specifically identify those findings or recommendations to which the party objects, and (3) be

 served and filed within fourteen (14) days after being served with a copy of this report. See 28

 U.S.C. § 636(b)(1)(c); FED R. CIV. P. 72(b)(2). A party who objects to this report is entitled to a

 de novo determination by the United States District Judge of those proposed findings and

 recommendations to which a specific objection is timely made. See 28 U.S.C. § 636(b)(1); FED

 R. CIV. P. 72(b)(3).



                                                 2
Case 1:19-cr-00110-MAC-ZJH Document 42 Filed 09/14/20 Page 3 of 3 PageID #: 119




        A party’s failure to file specific, written objections to the proposed findings of fact and

 conclusions of law contained in this report, within fourteen (14) days of being served with a copy

 of this report, bars that party from: (1) entitlement to de novo review by the United States District

 Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275,

 276–77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such

 findings of fact and conclusions of law accepted by the United States District Judge, see

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, at 1428–29 (5th Cir. 1996) (en banc).



        SIGNED this 14th day of September, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                  3
